
	
		I
		112th CONGRESS
		2d Session
		H. R. 4178
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Turner of Ohio
			 (for himself, Mr. Brooks,
			 Mr. Lamborn,
			 Mr. Franks of Arizona,
			 Mr. Forbes,
			 Mr. Fleming,
			 Mr. Rehberg, and
			 Mr. Miller of Florida) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To strengthen the strategic force posture of the United
		  States by ensuring the safety, security, reliability, and credibility of the
		  nuclear weapons stockpile.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Maintaining the President’s
			 Commitment to Our Nuclear Deterrent and National Security Act of
			 2012.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Commitments for nuclear weapons stockpile
				modernization.
					Sec. 4. Limitation and report in the event of insufficient
				funding for modernization of nuclear weapons stockpile.
					Sec. 5. Progress of modernization.
					Sec. 6. Limitation on strategic delivery system
				reductions.
					Sec. 7. Prevention of asymmetry of nuclear weapon stockpile
				reductions.
					Sec. 8. Consideration of expansion of nuclear forces of other
				countries.
					Sec. 9. Chemistry and Metallurgy Research Replacement Nuclear
				Facility and Uranium Processing Facility.
					Sec. 10. Nuclear warheads on intercontinental ballistic
				missiles of the United States.
					Sec. 11. Nonstrategic nuclear weapon reductions and extended
				deterrence policy.
				
			2.DefinitionsIn this Act:
			(1)The term congressional defense
			 committees has the meaning given that term in section 101(a)(16) of
			 title 10, United States Code.
			(2)The term New START Treaty
			 means the Treaty between the United States of America and the Russian
			 Federation on Measures for the Further Reduction and Limitation of Strategic
			 Offensive Arms, signed on April 8, 2010, and entered into force on February 5,
			 2011.
			3.Commitments for
			 nuclear weapons stockpile modernizationCongress finds the following:
			(1)In 2008, then Secretary of Defense Robert
			 Gates warned that to be blunt, there is absolutely no way we can
			 maintain a credible deterrent and reduce the number of weapons in our stockpile
			 without either resorting to testing our stockpile or pursuing a modernization
			 program..
			(2)Secretary Gates also warned in September
			 2009 that modernization is a prerequisite to nuclear force reductions, stating
			 that modernizing the nuclear capability of the United States is an
			 enabler of arms control and our ability to reduce the size of our
			 nuclear stockpile. When we have more confidence in the long-term viability of
			 our weapons systems, then our ability to reduce the number of weapons we must
			 keep in the stockpile is enhanced..
			(3)President Obama’s 2010 Nuclear Posture
			 Review stated that—
				(A)In order to sustain a safe, secure,
			 and effective U.S. nuclear stockpile as long as nuclear weapons exist, the
			 United States must possess a modern physical infrastructure—comprised of the
			 national security laboratories and a complex of supporting facilities.;
			 and
				(B)[I]mplementation of the Stockpile
			 Stewardship Program and the nuclear infrastructure investments recommended in
			 the NPR will allow the United States to shift away from retaining large numbers
			 of non-deployed warheads as a hedge against technical or geopolitical surprise,
			 allowing major reductions in the nuclear stockpile. These investments are
			 essential to facilitating reductions while sustaining deterrence under New
			 START and beyond..
				(4)Section 1251 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2549)
			 required the President to submit a report to Congress on the plan for the
			 nuclear weapons stockpile, nuclear weapons complex, and delivery platforms at
			 the time a follow-on treaty to the Strategic Arms Reduction Treaty was
			 submitted by the President to the Senate. The President submitted such report
			 in May 2010 and submitted updates in November 2010 and February 2011.
			(5)Such section 1251 also contained a sense of
			 Congress that the enhanced safety, security, and reliability of the
			 nuclear weapons stockpile, modernization of the nuclear weapons complex, and
			 maintenance of nuclear delivery systems are key to enabling further reductions
			 in the nuclear forces of the United States..
			(6)Forty-one Senators wrote to President Obama
			 on December 15, 2009, stating, we don’t believe further reductions can
			 be in the national security interest of the U.S. in the absence of a
			 significant program to modernize our nuclear deterrent..
			(7)Former Secretary of Defense and Secretary
			 of Energy James Schlesinger stated, while testifying before the Committee on
			 Foreign Relations of the Senate in April 2010, I believe that it is
			 immensely important for the Senate to ensure, what the Administration has
			 stated as its intent, i.e., that there be a robust plan with a continuation of
			 its support over the full 10 years, before it proceeds to ratify this START
			 follow-on treaty..
			(8)Former Secretary of State James Baker
			 stated in testimony before the Committee on Foreign Relations of the Senate in
			 May 2010 that because our security is based upon the safety and
			 reliability of our nuclear weapons, it is important that our Government budget
			 enough money to guarantee that those weapons can carry out their
			 mission..
			(9)Former Secretary of State Henry Kissinger
			 also stated in May 2010 while testifying before the Committee on Foreign
			 Relations of the Senate that as part of a number of recommendations, my
			 colleagues, Bill Perry, George Shultz, Sam Nunn, and I have called for
			 significant investments in a repaired and modernized nuclear weapons
			 infrastructure and added resources for the three national
			 laboratories..
			(10)Then Secretary of Defense Robert Gates,
			 while testifying before the Committee on Armed Services of the Senate in June
			 2010, stated, I see this treaty as a vehicle to finally be able to get
			 what we need in the way of modernization that we have been unable to get
			 otherwise. . . . We are essentially the only nuclear power in the world that is
			 not carrying out these kinds of modernization programs..
			(11)Secretary Gates further stated that
			 I've been up here for the last four springs trying to get money for this
			 and this is the first time I think I've got a fair shot of actually getting
			 money for our nuclear arsenal..
			(12)The Directors of the national nuclear
			 weapons laboratories wrote to the chairman and ranking member of the Committee
			 on Foreign Relations of the Senate in December 2010 that We are very
			 pleased by the update to the Section 1251 Report, as it would enable the
			 laboratories to execute our requirements for ensuring a safe, secure, reliable
			 and effective stockpile under the Stockpile Stewardship and Management Plan. In
			 particular, we are pleased because it clearly responds to many of the concerns
			 that we and others have voiced in the past about potential future-year funding
			 shortfalls, and it substantially reduces risks to the overall program. In
			 summary, we believe that the proposed budgets provide adequate support to
			 sustain the safety, security, reliability and effectiveness of America’s
			 nuclear deterrent within the limit of 1,550 deployed strategic warheads
			 established by the New START Treaty with adequate confidence and acceptable
			 risk..
			(13)President Obama pledged, in a December 2010
			 letter to several Senators, I recognize that nuclear modernization
			 requires investment for the long-term. . . . That is my commitment to the
			 Congress—that my Administration will pursue these programs and capabilities for
			 as long as I am President..
			(14)Secretary Gates added in May 2011 that,
			 this modernization program was very carefully worked out between
			 ourselves and the Department of Energy; and, frankly, where we came out on that
			 played a fairly significant role in the willingness of the Senate to ratify the
			 New START agreement..
			(15)The Administrator for Nuclear Security,
			 Thomas D’Agostino, testified before Congress in November 2011 that, it
			 is critical to accept the linkage between modernizing our current stockpile in
			 order to achieve the policy objective of decreasing the number of weapons we
			 have in our stockpile, while still ensuring that the deterrent is safe, secure,
			 and effective..
			4.Limitation and
			 report in the event of insufficient funding for modernization of nuclear
			 weapons stockpile
			(a)Sense of
			 CongressIt is the sense of Congress that—
				(1)consistent with Condition 9 of the
			 Resolution of Advice and Consent to Ratification of the New START Treaty of the
			 Senate, agreed to on December 22, 2011, the United States is committed to
			 ensuring the safety, security, reliability, and credibility of its nuclear
			 forces; and
				(2)the United States
			 is committed to—
					(A)proceeding with a robust stockpile
			 stewardship program and maintaining and modernizing nuclear weapons production
			 capabilities and capacities of the United States to ensure the safety,
			 security, reliability, and credibility of the nuclear arsenal of the United
			 States at the New START Treaty levels and meeting requirements for hedging
			 against possible international developments or technical problems;
					(B)reinvigorating and sustaining the nuclear
			 security laboratories of the United States and preserving the core nuclear
			 weapons competencies therein; and
					(C)providing the resources needed to achieve
			 these objectives, at a minimum at the levels set forth in the President's
			 10-year plan provided to Congress in November 2010 pursuant to section 1251 of
			 the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84;
			 123 Stat. 2549).
					(b)Insufficient
			 funding report and limitation
				(1)In
			 generalParagraph (2) of
			 section 1045(a) of the National Defense Authorization Act for Fiscal Year 2012
			 (50 U.S.C. 2523b) is amended to read as follows:
					
						(2)Insufficient
				funding
							(A)ReportDuring
				each year in which the New START Treaty is in force, if the President
				determines that an appropriations Act is enacted that fails to meet the
				resource levels set forth in the November 2010 update to the plan referred to
				in section 1251 of the National Defense Authorization Act for Fiscal Year 2010
				(Public Law 111–84; 123 Stat. 2549) or if at any time determines that more
				resources are required to carry out such plan than were estimated, the
				President shall submit to the appropriate congressional committees, within 60
				days of making such a determination, a report detailing—
								(i)a
				plan to remedy the resource shortfall;
								(ii)if more resources
				are required to carry out the plan than were estimated—
									(I)the proposed level
				of funding required; and
									(II)an identification of the stockpile work,
				campaign, facility, site, asset, program, operation, activity, construction, or
				project for which additional funds are required;
									(iii)any effects
				caused by the shortfall on the safety, security, reliability, or credibility of
				the nuclear forces of the United States; and
								(iv)whether and why,
				in light of the shortfall, remaining a party to the New START Treaty is in the
				national interest of the United States.
								(B)LimitationIf
				the President submits a report under subparagraph (A), none of the funds made
				available for fiscal year 2012 or any fiscal year thereafter for the Department
				of Defense or the National Nuclear Security Administration may be used to
				reduce the number of deployed nuclear warheads until—
								(i)after the date on
				which such report is submitted, the President certifies in writing to the
				appropriate congressional committees that the resource shortfall identified in
				such report has been addressed; and
								(ii)a period of 120 days has elapsed following
				the date on which such certification is made.
								(C)ExceptionThe limitation in subparagraph (B) shall
				not apply to—
								(i)reductions made to ensure the safety,
				security, reliability, and credibility of the nuclear weapons stockpile and
				strategic delivery systems, including activities related to surveillance,
				assessment, certification, testing, and maintenance of nuclear warheads and
				strategic delivery systems; or
								(ii)nuclear warheads
				that are retired or awaiting dismantlement on the date of the report under
				subparagraph (A).
								(D)DefinitionsIn this paragraph:
								(i)The term
				appropriate congressional committees means—
									(I)the congressional
				defense committees; and
									(II)the Committee on Foreign Relations of the
				Senate and the Committee on Foreign Affairs of the House of
				Representatives.
									(ii)The term New START Treaty
				means the Treaty between the United States of America and the Russian
				Federation on Measures for the Further Reduction and Limitation of Strategic
				Offensive Arms, signed on April 8, 2010, and entered into force on February 5,
				2011.
								.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on October 1, 2012.
				5.Progress of
			 modernization
			(a)FindingsCongress finds the following:
				(1)In 2008, then Secretary of Defense Robert
			 Gates warned that to be blunt, there is absolutely no way we can
			 maintain a credible deterrent and reduce the number of weapons in our stockpile
			 without either resorting to testing our stockpile or pursuing a modernization
			 program..
				(2)The 2010 Nuclear Posture Review stated that
			 the President has directed a review of post-New START arms control
			 objectives, to consider future reductions in nuclear weapons. Several factors
			 will influence the magnitude and pace of future reductions in U.S. nuclear
			 forces below New START levels, including—
					(A)First, any future nuclear reductions
			 must continue to strengthen deterrence of potential regional adversaries,
			 strategic stability vis-à-vis Russia and China, and assurance of our allies and
			 partners. This will require an updated assessment of deterrence requirements;
			 further improvements in U.S., allied, and partner non-nuclear capabilities;
			 focused reductions in strategic and non-strategic weapons; and close
			 consultations with allies and partners. The United States will continue to
			 ensure that, in the calculations of any potential opponent, the perceived gains
			 of attacking the United States or its allies and partners would be far
			 outweighed by the unacceptable costs of the response.;
					(B)Second, implementation of the
			 Stockpile Stewardship Program and the nuclear infrastructure investments
			 recommended in the NPR will allow the United States to shift away from
			 retaining large numbers of non-deployed warheads as a hedge against technical
			 or geopolitical surprise, allowing major reductions in the nuclear stockpile.
			 These investments are essential to facilitating reductions while sustaining
			 deterrence under New START and beyond.; and
					(C)Third, Russia’s nuclear force will
			 remain a significant factor in determining how much and how fast we are
			 prepared to reduce U.S. forces. Because of our improved relations, the need for
			 strict numerical parity between the two countries is no longer as compelling as
			 it was during the Cold War. But large disparities in nuclear capabilities could
			 raise concerns on both sides and among U.S. allies and partners, and may not be
			 conducive to maintaining a stable, long-term strategic relationship, especially
			 as nuclear forces are significantly reduced. Therefore, we will place
			 importance on Russia joining us as we move to lower levels..
					(3)The 2010 Nuclear Posture Review also stated
			 that the Administration would conduct follow-on analysis to set goals
			 for future nuclear reductions below the levels expected in New START, while
			 strengthening deterrence of potential regional adversaries, strategic stability
			 vis-à-vis Russia and China, and assurance of our allies and
			 partners..
				(4)The Secretary of Defense has warned in
			 testimony before the Committee on Armed Services of the House of
			 Representatives regarding the sequestration mechanism under section 251A of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 that if this
			 sequester goes into effect and it doubles the number of cuts, then it’ll truly
			 devastate our national defense, because it will then require that we have to go
			 at our force structure. We will have to hollow it out … [i]t will badly damage
			 our capabilities for the future. . . . And if you have a smaller force, you’re
			 not going to be able to be out there responding in as many areas as we do
			 now..
				(5)The 2010 Nuclear Posture Review also stated
			 that by modernizing our aging nuclear facilities and investing in human
			 capital, we can substantially reduce the number of nuclear weapons we retain as
			 a hedge..
				(6)The President requested the promised
			 $7,600,000,000 for weapons activities of the National Nuclear Security
			 Administration in fiscal year 2012 but signed an appropriations Act for fiscal
			 year 2012 that provided only $7,233,997,000, a substantial reduction to only
			 the second year of the ten-year plan under section 1251 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat.
			 2549).
				(7)The President requested only $7,577,341,000
			 for weapons activities of the National Nuclear Security Administration in
			 fiscal year 2013 while the President’s section 1251 plan promised
			 $7,900,000,000.
				(8)The President’s section 1251 plan further
			 promised to request $8,400,000,000 in fiscal year 2014, $8,700,000,000 in
			 fiscal year 2015, $8,900,000,000 in fiscal year 2016, at least $8,900,000,000
			 in fiscal year 2017, at least $9,200,000,000 in fiscal year 2018, at least
			 $9,400,000,000 in fiscal year 2019, at least $9,400,000,000 in fiscal year
			 2020, and at least $9,500,000,000 in fiscal year 2021.
				(9)While the administration has not yet shared
			 with Congress the terms of reference of the so-called Nuclear Posture Review
			 Implementation Study, or the Department of Defense’s instructions for that
			 review, the only publicly available statements by the administration, including
			 language from the Nuclear Posture Review, suggest the review was specifically
			 instructed by the President and his senior political appointees to only
			 consider reductions to the nuclear forces of the United States.
				(10)When asked at a hearing if the New START
			 Treaty allowed the United States to maintain a nuclear arsenal that is
			 more than is needed to guarantee an adequate deterrent, then Commander
			 of the United States Strategic Command, General Kevin P. Chilton said, I
			 do not agree that it is more than is needed. I think the arsenal that we have
			 is exactly what is needed today to provide the deterrent..
				(b)Nuclear
			 employment strategySection
			 491 of title 10, United States Code, is amended—
				(1)by striking
			 On the date and inserting (a)
			 Report.—On the
			 date;
				(2)by inserting after
			 subsection (a) the following new subsection (b):
					
						(b)LimitationWith respect to a new nuclear employment
				strategy described in a report submitted to Congress under subsection (a), none
				of the funds made available for fiscal year 2012 or any fiscal year thereafter
				for the Department of Defense may be used to implement such strategy until a
				period of one year has elapsed following the date on which such report is
				submitted to Congress.
						;
				and
				(3)in the heading, by
			 striking reports
			 on.
				(c)LimitationDuring each of fiscal years 2012 through
			 2021, none of the funds made available for each such fiscal year for the
			 Department of Defense may be used to carry out the results of the decisions
			 made pursuant to the 2010 Nuclear Posture Review Implementation Study until the
			 date on which the President certifies to the congressional defense committees
			 that—
				(1)the President has included the resources
			 necessary to carry out the February 2011 update to the report required under
			 section 1251 of the National Defense Authorization Act for Fiscal Year 2010
			 (Public Law 111–84; 123 Stat. 2549) in the budget of the President submitted to
			 Congress under section 1105(a) of title 31, United States Code, for such fiscal
			 year;
				(2)the resources
			 described in paragraph (1) have been provided to the President in an
			 appropriations Act; and
				(3)the sequestration
			 mechanism under section 251A of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 has been repealed or the sequestration mechanism under such
			 section for the security category has otherwise been terminated.
				6.Limitation on
			 strategic delivery system reductions
			(a)FindingsCongress finds the following:
				(1)The Nuclear Posture Review of 2010 said,
			 with respect to modernizing the triad, for planned reductions under New
			 START, the United States should retain a smaller Triad of SLBMs, ICBMs, and
			 heavy bombers. Retaining all three Triad legs will best maintain strategic
			 stability at reasonable cost, while hedging against potential technical
			 problems or vulnerabilities..
				(2)The Senate stated in Declaration 13 of the
			 Resolution of Advice and Consent to Ratification of the New START Treaty that
			 In accordance with paragraph 1 of Article V of the New START Treaty,
			 which states that, ‘Subject to the provisions of this Treaty, modernization and
			 replacement of strategic offensive arms may be carried out,’ it is the sense of
			 the Senate that United States deterrence and flexibility is assured by a robust
			 triad of strategic delivery vehicles. To this end, the United States is
			 committed to accomplishing the modernization and replacement of its strategic
			 nuclear delivery vehicles, and to ensuring the continued flexibility of United
			 States conventional and nuclear delivery systems..
				(3)The Senate required the President, prior to
			 the entry into force of the New START Treaty, to certify to the Senate that the
			 President intended to modernize or replace the triad of strategic nuclear
			 delivery systems.
				(4)The President made this certification in a
			 message to the Senate on February 2, 2011, in which the President stated,
			 I intend to (a) modernize or replace the triad of strategic nuclear
			 delivery systems: a heavy bomber and air-launched cruise missile, an ICBM, and
			 a nuclear-powered ballistic missile submarine (SSBN) and SLBM; and (b) maintain
			 the United States rocket motor industrial base..
				(b)Limitation
				(1)In
			 generalPart I of subtitle A
			 of title 10, United States Code, is amended by adding at the end the following
			 new chapter:
					
						24Nuclear
				posture
							
								Sec.
								491. Strategic delivery system reductions.
							
							491.Strategic
				delivery system reductions
								(a)Annual
				certificationBeginning
				fiscal year 2013, the President shall annually certify in writing to the
				congressional defense committees whether plans to modernize or replace
				strategic delivery systems are fully resourced and being executed at a level
				equal to or more than the levels set forth in the November 2010 update to the
				plan referred to in section 1251 of the National Defense Authorization Act for
				Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2549), including plans
				regarding—
									(1)a heavy bomber and
				air-launched cruise missile;
									(2)an intercontinental ballistic
				missile;
									(3)a submarine-launched ballistic
				missile;
									(4)a ballistic missile submarine; and
									(5)maintaining—
										(A)the nuclear
				command and control system; and
										(B)the rocket motor
				industrial base of the United States.
										(b)LimitationIf the President certifies under subsection
				(a) that plans to modernize or replace strategic delivery systems are not fully
				resourced or being executed, none of the funds made available for fiscal year
				2012 or any fiscal year thereafter for the Department of Defense may be used to
				reduce, convert, or eliminate strategic delivery systems, whether deployed or
				nondeployed, pursuant to the New START Treaty or otherwise until a period of
				120 days has elapsed following the date on which such certification is
				made.
								(c)ExceptionThe limitation in subsection (b) shall not
				apply to—
									(1)reductions made to
				ensure the safety, security, reliability, and credibility of the nuclear
				weapons stockpile and strategic delivery systems, including activities related
				to surveillance, assessment, certification, testing, and maintenance of nuclear
				warheads and delivery systems; or
									(2)strategic delivery systems that are retired
				or awaiting dismantlement on the date of the certification under subsection
				(a).
									(d)DefinitionsIn
				this section:
									(1)The term New
				START Treaty means the Treaty between the United States of America and
				the Russian Federation on Measures for the Further Reduction and Limitation of
				Strategic Offensive Arms, signed on April 8, 2010, and entered into force on
				February 5, 2011.
									(2)The term strategic delivery
				system means a delivery platform for nuclear
				weapons.
									.
				(2)Clerical
			 amendments
					(A)Table of
			 chaptersThe table of chapters at the beginning of subtitle A of
			 title 10, United States Code, and at the beginning of part I of such subtitle,
			 are each amended by inserting after the item relating to chapter 23 the
			 following new item:
						
							
								24.
				  Nuclear
				  posture491
							
							.
				  
					(B)Chapter
			 23Chapter 23 of title 10,
			 United States Code, is amended as follows:
						(i)Section 490a is
			 transferred to chapter 24, inserted after section 491, and redesignated as
			 section 492.
						(ii)Section 491, as
			 amended by section 5(b), is transferred to chapter 24, inserted after section
			 492, and redesignated as section 493.
						(iii)The table of sections at the beginning of
			 such chapter is amended by striking the items relating to sections 490a and
			 491.
						(C)Chapter
			 24The table of sections at
			 the beginning of chapter 24 of title 10, United States Code, as added by
			 paragraph (1), is amended by inserting after the item relating to section 491
			 the following:
						
							
								492. Biennial assessment and report on the
				delivery platforms for nuclear weapons and the nuclear command and control
				system.
								493. Nuclear employment strategy of the
				United States: modification of
				strategy.
							
							.
					(3)Conforming
			 amendmentSection 1041(b) of
			 the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81;
			 125 Stat. 1574) is amended by striking section 490a of title 10, United
			 States Code, as added by subsection (a), and inserting section
			 492 of title 10, United States Code,.
				7.Prevention of
			 asymmetry of nuclear weapon stockpile reductions
			(a)FindingsCongress finds the following:
				(1)Then Secretary of Defense Robert Gates
			 warned in 2008 that, There is no way to ignore efforts by rogue states
			 such as North Korea and Iran to develop and deploy nuclear weapons or Russian
			 or Chinese strategic modernization programs. To be sure, we do not consider
			 Russia or China as adversaries, but we cannot ignore these developments and the
			 implications they have for our national security..
				(2)The 2010 Nuclear Posture Review stated
			 that, large disparities in nuclear capabilities could raise concerns on
			 both sides and among U.S. allies and partners, and may not be conducive to
			 maintaining a stable, long-term strategic relationship, especially as nuclear
			 forces are significantly reduced..
				(3)The Senate stated in the Resolution of
			 Advice and Consent to Ratification of the New START Treaty that, It is
			 the sense of the Senate that, in conducting the reductions mandated by the New
			 START Treaty, the President should regulate reductions in United States
			 strategic offensive arms so that the number of accountable strategic offensive
			 arms under the New START Treaty possessed by the Russian Federation in no case
			 exceeds the comparable number of accountable strategic offensive arms possessed
			 by the United States to such an extent that a strategic imbalance endangers the
			 national security interests of the United States..
				(4)At a hearing before the Committee on Armed
			 Services of the House of Representatives in 2011, Secretary of Defense Leon
			 Panetta said, with respect to unilateral nuclear reductions by the United
			 States, I don’t think we ought to do that unilaterally—we ought to do
			 that on the basis of negotiations with the Russians and others to make sure we
			 are all walking the same path..
				(b)CertificationSection 1045 of the National Defense
			 Authorization Act for Fiscal Year 2012 (50 U.S.C. 2523b) is amended by adding
			 at the end the following new subsection:
				
					(d)Prevention of
				asymmetry in reductions
						(1)CertificationDuring any year in which the President
				recommends to reduce the number of nuclear weapons in the active and inactive
				stockpiles of the United States by a number that is greater than one percent of
				the number of nuclear weapons in such stockpiles, the President shall certify
				in writing to the congressional defense committees whether such reductions will
				cause the number of nuclear weapons in such stockpiles to be fewer than the
				number of nuclear weapons in the active and inactive stockpiles of the Russian
				Federation.
						(2)LimitationIf the President certifies under paragraph
				(1) that the recommended number of nuclear weapons in the active and inactive
				stockpiles of the United States is fewer than the number of nuclear weapons in
				the active and inactive stockpiles of the Russian Federation, none of the funds
				made available for fiscal year 2012 or any fiscal year thereafter for the
				Department of Defense or the National Nuclear Security Administration may be
				used to carry out any reduction to such stockpiles of the United States
				until—
							(A)after the date on which such certification
				is made, the President transmits to the congressional defense committees a
				report by the Commander of the United States Strategic Command, without change,
				detailing whether the recommended reduction would create a strategic imbalance
				between the total nuclear forces of the United States and the total nuclear
				forces of the Russian Federation; and
							(B)a period of 180
				days has elapsed following the date on which such report is transmitted.
							(3)ExceptionThe limitation in paragraph (2) shall not
				apply to—
							(A)reductions made to ensure the safety,
				security, reliability, and credibility of the nuclear weapons stockpile and
				strategic delivery systems, including activities related to surveillance,
				assessment, certification, testing, and maintenance of nuclear warheads and
				strategic delivery systems; or
							(B)nuclear warheads that are retired or
				awaiting dismantlement on the date of the certification under paragraph
				(1).
							. 
			8.Consideration of
			 expansion of nuclear forces of other countries
			(a)FindingsCongress finds the following:
				(1)The Resolution of Advice and Consent to
			 Ratification of the New START Treaty of the Senate said, It is the sense
			 of the Senate that if, during the time the New START Treaty remains in force,
			 the President determines that there has been an expansion of the strategic
			 arsenal of any country not party to the New START Treaty so as to jeopardize
			 the supreme interests of the United States, then the President should consult
			 on an urgent basis with the Senate to determine whether adherence to the New
			 START Treaty remains in the national interest of the United
			 States..
				(2)In 2011, experts testified before the
			 Committee on Armed Services of the House of Representatives that—
					(A)Russia is
			 modernizing every leg of its nuclear triad with new, more advanced
			 systems, including new ballistic missile submarines, new heavy
			 intercontinental ballistic missiles carrying up to 15 warheads each, new
			 shorter range ballistic missiles, and new low-yield warheads; and
					(B)China is
			 steadily increasing the numbers and capabilities of the ballistic missiles it
			 deploys and is upgrading older ICBMs to newer, more advanced systems. China
			 also appears to be actively working to develop a submarine-based nuclear
			 deterrent force, something it has never had. . . . A recent unclassified
			 Department of Defense report says that this network of tunnels could be in
			 excess of 5,000 kilometers and is used to transport nuclear weapons and
			 forces..
					(b)Report and
			 certification
				(1)In
			 generalChapter 24 of title 10, United States Code, as added by
			 section 6(b)(1), is amended by adding at the end the following new
			 section:
					
						494.Consideration
				of expansion of nuclear forces of other countries
							(a)Report and
				certificationDuring any year
				in which the President recommends any reductions in the nuclear forces of the
				United States, none of the funds made available for fiscal year 2012 or any
				fiscal year thereafter for the Department of Defense or the National Nuclear
				Security Administration may be used for such recommended reduction until the
				date on which—
								(1)the President transmits to the
				congressional defense committees a report detailing, for each country with
				nuclear weapons—
									(A)the number of each
				type of nuclear weapons possessed by such country;
									(B)the modernization
				plans for such weapons of such country;
									(C)the production
				capacity of nuclear warheads and strategic delivery systems (as defined in
				section 491(c) of this title) of such country; and
									(D)the nuclear
				doctrine of such country; and
									(2)the Commander of the United States
				Strategic Command certifies to the congressional defense committees whether
				such recommended reductions in the nuclear forces of the United States
				will—
									(A)impair the ability of the United States to
				address—
										(i)unplanned
				strategic or geopolitical events; or
										(ii)technical
				challenge; or
										(B)degrade the
				deterrence or assurance provided by the United States to friends and allies of
				the United States.
									(b)FormThe reports required by subsection (a)(1)
				shall be submitted in unclassified form, but may include a classified
				annex.
							.
				(2)The table of sections at the beginning of
			 chapter 24 of title 10, United States Code, is amended by inserting after the
			 item relating to section 493 the following:
					
						
							494. Consideration of expansion of nuclear
				forces of other
				countries.
						
						.
				9.Chemistry and
			 Metallurgy Research Replacement Nuclear Facility and Uranium Processing
			 Facility
			(a)FindingsCongress finds the following:
				(1)Administrator for Nuclear Security Thomas
			 D’Agostino testified before the Committee on Armed Services of the House of
			 Representatives in February 2008 that Infrastructure improvements are a
			 major part of the complex transformation plan that we have, and we've made
			 important progress, but we have a lot more to do. Some major facilities that we
			 have date back to World War II and cannot readily meet today's safety and
			 security requirements. Let me give you just two quick examples, if I could. A
			 sufficient capability to work with plutonium is an essential part of a national
			 security enterprise and is required for as long as we retain a nuclear
			 deterrent, and most likely even longer. Currently, we have a very small
			 production capacity at Los Alamos, about 10 pits per year, at our TA–55 area.
			 Our building at Los Alamos, the Chemistry and Metallurgy Research Facility, is
			 well over 50 years old and is insufficient to support the national security
			 requirements for the stockpile and for future national security mission areas.
			 So, whether we continue on our existing path or move towards a replacement
			 modern warhead-type stockpile, we still need the capacity to produce about 50
			 to 80 pits per year, which is less than one-tenth of our Cold War level, as
			 well as the ability to carry out pit surveillance, which is an essential part
			 of maintaining our stockpile..
				(2)Then Commander of the United States
			 Strategic Command General Kevin P. Chilton also testified in February 2008 that
			 When you have a responsive complex that has the capacity to flex to
			 production as you may need it or adjust your deployed force posture in the
			 future, should you need it—in other words, if we go to a lower number, you need
			 to be certain that you can come back up, should the strategic environment
			 change, and you can't necessarily without that flexible or responsive
			 infrastructure behind it, and that's probably one of my great concerns. And
			 then how you posture both the portion of your stockpile that you hold in
			 reserve and your confidence in the weapons that you have deployed is very much
			 a function of modernizing, in my view, the weapons systems that we have
			 available today, which are, as the secretary described, of Cold War legacy
			 design, and the associated issues with them..
				(3)The Congressional Commission on the
			 Strategic Posture of the United States reported in May 2009, with respect to
			 the timing of the replacement of the nuclear weapons infrastructure of the
			 United States, that This raises an obvious question about whether these
			 two replacement programs might proceed in sequence rather than concurrently.
			 There are strong arguments for moving forward concurrently. Existing facilities
			 are genuinely decrepit and are maintained in a safe and secure manner only at
			 high cost. Moreover, the improved production capabilities they promise are
			 integral to the program of refurbishment and modernization described in the
			 preceding chapter. If funding can be found for both, this would best serve the
			 national interest in maintaining a safe, secure, and reliable stockpile of
			 weapons in the most effective and efficient manner..
				(4)The 2010 Nuclear Posture Review
			 states—
					(A)The
			 National Nuclear Security Administration (NNSA), in close coordination with
			 DoD, will provide a new stockpile stewardship and management plan to Congress
			 within 90 days, consistent with the increases in infrastructure investment
			 requested in the President’s FY 2011 budget. As critical infrastructure is
			 restored and modernized, it will allow the United States to begin to shift away
			 from retaining large numbers of non-deployed warheads as a technical hedge,
			 allowing additional reductions in the U.S. stockpile of non-deployed nuclear
			 weapons over time.;
					(B)In order to sustain a safe, secure,
			 and effective U.S. nuclear stockpile as long as nuclear weapons exist, the
			 United States must possess a modern physical infrastructure—comprised of the
			 national security laboratories and a complex of supporting
			 facilities.;
					(C)Funding the
			 Chemistry and Metallurgy Research Replacement Project at Los Alamos National
			 Laboratory to replace the existing 50-year old Chemistry and Metallurgy
			 Research facility in 2021.;
					(D)Developing
			 a new Uranium Processing Facility at the Y–12 Plant in Oak Ridge, Tennessee to
			 come on line for production operations in 2021.;
					(E)Without an
			 ability to produce uranium components, any plan to sustain the stockpile, as
			 well as support for our Navy nuclear propulsion, will come to a halt. This
			 would have a significant impact, not just on the weapons program, but in
			 dealing with nuclear dangers of many kinds.; and
					(F)The non-deployed stockpile currently
			 includes more warheads than required for the above purposes, due to the limited
			 capacity of the National Nuclear Security Administration (NNSA) complex to
			 conduct LEPs for deployed weapons in a timely manner. Progress in restoring
			 NNSA’s production infrastructure will allow these excess warheads to be retired
			 along with other stockpile reductions planned over the next
			 decade..
					(5)In the memorandum of agreement between the
			 Department of Defense and the Department of Energy concerning the modernization
			 of the nuclear weapon stockpile of the United States dated May 3, 2010, then
			 Secretary of Defense Robert Gates and Secretary of Energy Steven Chu agreed
			 that DOE Agrees to . . . increase pit production capacity . . . plan and
			 program to ramp up to a minimum of 50–80 PPY in 2022..
				(6)The plan required under section 1251 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2549) submitted by the President states that the Chemistry and Metallurgy
			 Research Replacement building and the Uranium Processing Facility will complete
			 construction by 2021 and will achieve full operational functionality by
			 2024.
				(7)The Senate required that, prior to the
			 entry into force of the New START Treaty, the President certifies to the Senate
			 that the President intends to—
					(A)accelerate to the extent possible the
			 design and engineering phase of the Chemistry and Metallurgy Research
			 Replacement building and the Uranium Processing Facility; and
					(B)request full funding, including on a
			 multiyear basis as appropriate, for the Chemistry and Metallurgy Research
			 Replacement building and the Uranium Processing Facility upon completion of the
			 design and engineering phase for such facilities.
					(8)The President did request full funding for
			 such facilities on February 2, 2011, when the President stated, I intend
			 to (a) accelerate, to the extent possible, the design and engineering phase of
			 the Chemistry and Metallurgy Research Replacement (CMRR) building and the
			 Uranium Processing Facility (UPF); and (b) request full funding, including on a
			 multi-year basis as appropriate, for the CMRR building and the UPF upon
			 completion of the design and engineering phase for such
			 facilities..
				(b)LimitationSection 1045 of the National Defense
			 Authorization Act for Fiscal Year 2012 (50 U.S.C. 2523b) is further amended by
			 adding at the end the following new subsection:
				
					(e)CMRR and
				UPF
						(1)Annual
				certificationBeginning
				fiscal year 2013, the President shall annually certify in writing to the
				congressional defense committees whether—
							(A)the construction
				of both the Chemistry and Metallurgy Research Replacement building and the
				Uranium Processing Facility will be completed by not later than 2021;
				and
							(B)both facilities will be fully operational
				by not later than 2024.
							(2)LimitationIf the President certifies under paragraph
				(1) that the Chemistry and Metallurgy Research Replacement building and the
				Uranium Processing Facility will be completed by later than 2021 or be fully
				operational by later than 2024, none of the funds made available for fiscal
				year 2012 or any fiscal year thereafter for the National Nuclear Security
				Administration may be used to reduce the nondeployed nuclear warheads in the
				nuclear weapons stockpile of the United States until a period of 120 days has
				elapsed following the date of such certification.
						(3)ExceptionThe limitation in paragraph (2) shall not
				apply to—
							(A)reductions made to ensure the safety,
				security, reliability, and credibility of the nuclear weapons stockpile and
				delivery systems, including activities related to surveillance, assessment,
				certification, testing, and maintenance of nuclear warheads and strategic
				delivery systems; or
							(B)nuclear warheads
				that are retired or awaiting dismantlement on the date of the certification
				under paragraph (1).
							(4)TerminationThe requirement in paragraph (1) shall
				terminate on the date on which the President certifies in writing to the
				congressional defense committees that the Chemistry and Metallurgy Research
				Replacement building and the Uranium Processing Facility are both fully
				operational.
						.
			10.Nuclear warheads
			 on intercontinental ballistic missiles of the United States
			(a)Sense of
			 CongressIt is the sense of
			 Congress that reducing the number of nuclear warheads contained on each
			 intercontinental ballistic missile of the United States does not promote
			 strategic stability if at the same time other nuclear weapons states, including
			 the Russian Federation and the People’s Republic of China, are rapidly
			 increasing the warhead-loading of their land-based missile forces.
			(b)Limitation
				(1)In
			 generalChapter 24 of title 10, United States Code, as added by
			 section 6(b)(1), is amended by adding at the end the following new
			 section:
					
						495.Nuclear
				warheads on intercontinental ballistic missiles of the United States
							(a)In
				generalDuring any year in
				which the President proposes to reduce the number of nuclear warheads contained
				on an intercontinental ballistic missile of the United States, none of the
				funds made available for fiscal year 2012 or any fiscal year thereafter for the
				Department of Defense or the National Nuclear Security Administration may be
				used for such proposed reduction if the reduction results in such missile
				having only a single nuclear warhead unless the President certifies in writing
				to the congressional defense committees that the Russian Federation and the
				People’s Republic of China are both also carrying out a similar
				reduction.
							(b)ExceptionThe limitation in subsection (a) shall not
				apply to reductions made to ensure the safety, security, reliability, and
				credibility of the nuclear weapons stockpile and delivery systems, including
				activities related to surveillance, assessment, certification, testing, and
				maintenance of nuclear warheads and strategic delivery
				systems.
							.
				(2)The table of sections at the beginning of
			 chapter 24 of title 10, United States Code, is amended by inserting after the
			 item relating to section 494 the following:
					
						
							495. Nuclear warheads on intercontinental
				ballistic missiles of the United
				States.
						
						.
				11.Nonstrategic
			 nuclear weapon reductions and extended deterrence policy
			(a)FindingsCongress
			 finds the following:
				(1)The NATO Strategic Concept of 2010 endorsed
			 the continued role of nuclear weapons in the security of the NATO alliance,
			 stating—
					(A)The supreme guarantee of the
			 security of the Allies is provided by the strategic nuclear forces of the
			 Alliance, particularly those of the United States; the independent strategic
			 nuclear forces of the United Kingdom and France, which have a deterrent role of
			 their own, contribute to the overall deterrence and security of the
			 Allies.;
					(B)We will ensure that NATO has the
			 full range of capabilities necessary to deter and defend against any threat to
			 the safety and security of our populations. Therefore, we will … maintain an
			 appropriate mix of nuclear and conventional forces; and
					(C)[NATO will] ensure the broadest
			 possible participation of Allies in collective defence planning on nuclear
			 roles, in peacetime basing of nuclear forces, and in command, control and
			 consultation arrangements..
					(2)However, the 2010 Strategic Concept also
			 walked away from the decades-long policy encapsulated by the 1999 Strategic
			 Concept that said, The presence of United States conventional and
			 nuclear forces in Europe remains vital to the security of Europe, which is
			 inseparably linked to that of North America..
				(3)Former Secretary of Defense William Perry
			 said in March 2011 testimony before the Subcommittee on Strategic Forces of the
			 Committee on Armed Services of the House of Representatives that the
			 reason we have nuclear weapons in Europe in the first place, is not because the
			 rest of our weapons are not capable of deterrence, but because, during the Cold
			 War at least, our allies in Europe felt more assured when we had nuclear
			 weapons in Europe. That is why they were deployed there in the first place.
			 Today the issue is a little different. The issue is the Russians in the
			 meantime have built a large number of nuclear weapons, and we keep our nuclear
			 weapons there as somewhat of a political leverage for dealing with an ultimate
			 treaty in which we may get Russia and the United States to eliminate tactical
			 nuclear weapons. My own view is it would be desirable if both the United States
			 and Russia would eliminate tactical nuclear weapons, but I see it as very
			 difficult to arrive at that conclusion if we were to simply eliminate all of
			 our tactical nuclear weapons unilaterally..
				(4)During testimony before the Subcommittee on
			 Strategic Forces of the Committee on Armed Services of the House of
			 Representatives in July 2011—
					(A)former Department of Defense official Frank
			 Miller stated, as long as U.S. allies believe that those weapons need to
			 be there, we need to make sure that we provide that security.;
			 and
					(B)former Department of Defense official Mort
			 Halperin stated, I do not think we should be willing to trade our
			 withdrawal of our nuclear weapons from Europe for some reduction, even a
			 substantial reduction, in Russian tactical nuclear weapons because if it is . .
			 . that the credibility of the American nuclear deterrent for our NATO allies
			 depends on the presence of nuclear weapons in Europe, that will not change if
			 the Russians cut their tactical nuclear arsenal by two thirds, or even
			 eliminate it because they will still have their strategic weapons, which, while
			 they can't have intermediate range missiles, they can find a way to target them
			 on the NATO countries..
					(5)Section 1237(b) of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81) expressed the sense
			 of Congress that—
					(A)the commitment of the United States to
			 extended deterrence in Europe and the nuclear alliance of NATO is an important
			 component of ensuring and linking the national security of the United States
			 and its European allies;
					(B)the nuclear forces of the United States are
			 a key component of the NATO nuclear alliance; and
					(C)the presence of the nuclear weapons of the
			 United States in Europe—combined with NATO's unique nuclear sharing
			 arrangements under which non-nuclear members participate in nuclear planning
			 and possess specially configured aircraft capable of delivering nuclear
			 weapons—provides reassurance to NATO allies who feel exposed to regional
			 threats.
					(b)LimitationChapter 24 of title 10, United States Code,
			 as added by section 6(b)(1), is amended by adding at the end the following new
			 section:
				
					496.Limitation on
				reduction, consolidation, or withdrawal of nuclear forces based in
				Europe
						(a)Policy on
				nonstrategic nuclear weaponsIt is the policy of the United
				States—
							(1)to pursue negotiations with the Russian
				Federation aimed at the reduction of Russian deployed and nondeployed,
				nonstrategic nuclear forces;
							(2)that nonstrategic nuclear weapons should be
				considered when weighing the balance of the nuclear forces of the United States
				and the Russian Federation;
							(3)that any geographical relocation or storage
				of nonstrategic nuclear weapons by the Russian Federation does not constitute a
				reduction or elimination of such weapons;
							(4)the vast advantage of the Russian
				Federation in nonstrategic nuclear weapons constitutes a threat to the United
				States and its allies and a growing asymmetry in Western Europe; and
							(5)the forward-deployed nuclear forces of the
				United States are an important contributor to the assurance of the allies of
				the United States and constitute a check on proliferation and a tool in dealing
				with neighboring states hostile to NATO.
							(b)Policy on
				extended deterrence commitment to EuropeIt is the policy of the United States
				that—
							(1)it maintain its commitment to extended
				deterrence, specifically the nuclear alliance of the North Atlantic Treaty
				Organization, as an important component of ensuring and linking the national
				security interests of the United States and the security of its European
				allies;
							(2)forward-deployed nuclear forces of the
				United States shall remain based in Europe in support of the nuclear policy and
				posture of NATO;
							(3)the presence of nuclear weapons of the
				United States in Europe—combined with NATO’s unique nuclear sharing
				arrangements under which non-nuclear members participate in nuclear planning
				and possess specially configured aircraft capable of delivering nuclear
				weapons—contributes to the cohesion of NATO and provides reassurance to allies
				and partners who feel exposed to regional threats; and
							(4)only the President and Congress can
				articulate when and how the United States will employ the nuclear forces of the
				United States and no multilateral organization, not even NATO, can articulate a
				declaratory policy concerning the use of nuclear weapons that binds the United
				States.
							(c)Limitation on
				reduction, consolidation, or withdrawal of nuclear forces based in
				EuropeIn light of the policy
				expressed in subsections (a) and (b), none of the funds made available for
				fiscal year 2012 or any fiscal year thereafter for the Department of Defense
				may be used to effect or implement the reduction, consolidation, or withdrawal
				of nuclear forces of the United States that are based in Europe unless—
							(1)the reduction, consolidation, or withdrawal
				of such nuclear forces is requested by the government of the host nation in the
				manner provided in the agreement between the United States and the host nation
				regarding the forces;
							(2)the President certifies that—
								(A)NATO member states have considered the
				reduction, consolidation, or withdrawal in the High Level Group;
								(B)NATO has decided
				to support such reduction, consolidation, or withdrawal;
								(C)the remaining nuclear forces of the United
				States that are based in Europe after such reduction, consolidation, or
				withdrawal would provide a commensurate or better level of assurance and
				credibility as before such reduction, consolidation, or withdrawal; and
								(D)there has been reciprocal action by the
				Russian Federation, not including the Russian Federation relocating nuclear
				forces from one location to another; or
								(3)the reduction, consolidation, or withdrawal
				of such nuclear forces is specifically authorized by an Act of Congress.
							(d)NotificationUpon any decision to reduce, consolidate,
				or withdraw the nuclear forces of the United States that are based in Europe,
				the President shall submit to the appropriate congressional committees a
				notification containing—
							(1)the certification required by paragraph (2)
				of subsection (c) if such reduction, consolidation, or withdrawal is based upon
				such paragraph;
							(2)justification for such reduction,
				consolidation, or withdrawal; and
							(3)an assessment of how NATO member states, in
				light of such reduction, consolidation, or withdrawal, assess the credibility
				of the deterrence capability of the United States in support of its commitments
				undertaken pursuant to article 5 of the North Atlantic Treaty, signed at
				Washington, District of Columbia, on April 4, 1949, and entered into force on
				August 24, 1949 (63 Stat. 2241; TIAS 1964).
							(e)Notice and wait
				requirementThe President may
				not commence a reduction, consolidation, or withdrawal of the nuclear forces of
				the United States that are based in Europe for which the certification required
				by subsection (c)(2) is made until the expiration of a 180-day period beginning
				on the date on which the President submits the notification under subsection
				(d) containing the certification.
						(f)Appropriate
				Congressional CommitteesIn this section, the term
				appropriate congressional committees means—
							(1)the Committees on
				Armed Services of the House of Representatives and the Senate; and
							(2)the Committee on
				Foreign Affairs of the House of Representatives and the Committee on Foreign
				Relations of the
				Senate.
							.
			(c)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 24 of title 10, United States Code, is
			 amended by inserting after the item relating to section 495 the
			 following:
				
					
						496. Limitation on reduction,
				consolidation, or withdrawal of nuclear forces based in
				Europe.
					
					.
			
